PER CURIAM.
Michael Newsome appeals his judgment and sentences for the offenses of burglary and grand theft. We affirm the judgment but reverse the sentences.
We find no merit in Newsome’s argument that he was entitled to a judgment of acquittal on the burglary and grand theft counts. The state, however, concedes that the trial judge incorrectly scored seven points for an additional offense at conviction instead of three points. This court may review the error even though there was no contemporaneous objection, because the error is apparent and determinable from the record on appeal. See Bradley v. State, 480 So.2d 647 (Fla. 2d DCA 1985), cause dismissed, 486 So.2d 595 (Fla. 1986).
Because the improper scoring of New-some’s offenses resulted in a guidelines score that placed Newsome in a higher sentencing range, we reverse the sentences. Accordingly, we remand this case to the trial court to resentence Newsome utilizing a corrected scoresheet and without prejudice to the trial judge’s ability to impose a departure sentence based upon proper written reasons. See Jackson v. State, 534 So.2d 831 (Fla. 2d DCA 1988).
AFFIRMED IN PART; REVERSED WITH DIRECTIONS.
DANAHY, A.C.J., and LEHAN and PARKER, JJ., concur.